IN RE: Auvil, Timothy Patrick; —Plaintiffs); Applying for Supervisory and/or Remedial Writs; to the Court of Appeal, First Circuit, Number CW92 0831; Parish of East Baton Rouge East Baton Rouge Family Court Div. “C” Number 99091.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court denying the exception of lack of subject matter jurisdiction is reinstated. Case remanded to the court of appeal to consider those issues not passed upon in Ms. Auvil’s application to that court.